Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 7/29/2022 have been entered.
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6-13, 15, 16, 18, 19, 23, 24, 25, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2015/0192340 (Andrews hereinafter).
In re claim 29, with reference to Figs. 1-7, Andrews discloses: An insulated shipping container for maintaining a substantially uniform internal temperature, the insulated shipping container comprising: (a) an outer box (62) comprising: a base; four walls connected to and extending away from the base; and a lid having an open position (see fig. 7) and a closed position, wherein the base, the walls and the lid define an enclosure within the outer box when the lid is in its closed position (as understood by one of ordinary skill in the art regarding conventional coolers); (c) a temperature control material distribution structure (lower insert 10) disposed within the cavity, the temperature control material distribution structure comprising a first partitioned tray (see fig. 1) or trough, extending along the insulated body and having an open top, and a second partitioned tray or trough (upper insert 10 in Fig. 7), disposed proximate to the lid and having an open top, wherein the partitioned tray comprises: a tray bottom; and a plurality of partition walls (between apertures 21) extending away from the tray bottom and defining a plurality of partition compartments (See Fig. 1).
Andrews fails to disclose the specifics of the insulating body.
However, Conventional coolers of the current art are typically understood by one of ordinary skill in the art to include an outer enclosure shell and an inner insulating enclosure sufficiently as claimed.
Therefore, it would have been obvious to one of ordinary skill in the at the time of the invention to have provided a conventional coolers as understood by one of ordinary skill in the art in the absence of specifics of the insulation of Andrews.
Andrews discloses wherein a payload is shaped as a cylindrical beverage container configured to hold a payload (i.e. beverage), but not wherein the pavload box includes a pavload box top, a pavload box bottom and a plurality of pavload box sidewalls extending from the pavload box bottom, the payload box sized to be retained within the insulated cavity, wherein the first partitioned tray or trough is disposed between the payload box bottom and the insulating bottom and the second partitioned tray or trough is disposed between the insulating cover and the payload box top.
However, Andrews does disclose wherein “The size, shape, and depth of the deep beverage receptacles on the top side of the cooler insert, as well as the size, shape, and depth of the shallow beverage receptacles on the bottom side of the cooler insert can be configured as needed to accommodate the specific shape and size for different kinds of beverage containers” (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized beverage/payload containers shaped other than cylinders, such as box shaped, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, pages 10 and 13, applicant has not disclosed any criticality for the claimed limitations (i.e. the criticality of the shape of the payload as a box).
In re claim 2, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises the first and second partitioned trays (As in re claim 29 above).
In re claim 30, with reference to the Figs. noted above, Andrews discloses: An insulated shipping container for maintaining a substantially uniform internal temperature, the insulated shipping container comprising: (a) an outer box comprising: a base; four walls connected to and extending away from the base; and a lid having an open position and a closed position, wherein the base, the walls and the lid define an enclosure within the outer box when the lid is in its closed position; (b) an insulating body disposed within the enclosure, defining an insulated cavity and having an insulating bottom and a plurality of insulating side walls; (c) a temperature control material distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: (i) at least one partitioned tray, the at least one partitioned tray comprising: a tray bottom; and a plurality of partition walls extending away from the tray bottom and defining a plurality of partition compartments (as in re claim 29 above); (ii) at least one receptacle (upper tray 10 in Fig. 7), the at least one receptacle having an open top and extending along one of the plurality of insulating sidewalls (see Fig. 7).
Andrews discloses wherein a payload is shaped as a cylindrical beverage container configured to hold a payload (i.e. beverage) between two trays/troughs (see figs. 5 and 7, the receptacle sidewall of upper tray 10 between the payload and the insulating sidewall), but not wherein the pavload box includes a pavload box top, a pavload box bottom and a plurality of pavload box sidewalls extending from the pavload box bottom, the payload box sized to be retained within the insulated cavity, wherein the at least one partitioned tray is disposed between the payload box bottom and the insulating bottom and the at least one receptacle is disposed between the at least one of the plurality of payload box sidewalls and the at least one of the plurality of insulating sidewalls.
However, Andrews does disclose wherein “The size, shape, and depth of the deep beverage receptacles on the top side of the cooler insert, as well as the size, shape, and depth of the shallow beverage receptacles on the bottom side of the cooler insert can be configured as needed to accommodate the specific shape and size for different kinds of beverage containers” (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized beverage/payload containers shaped other than cylinders, such as box shaped, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, pages 10 and 13, applicant has not disclosed any criticality for the claimed limitations (i.e. the criticality of the shape of the payload as a box).
In re claim 3, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein a first partitioned tray is disposed proximate to the insulating cover (upper tray 10 in Fig. 7).
In re claim 6, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises a first and a second partitioned tray (as in re claim 30 above), the first partitioned tray being disposed below the insulating cover and the second partitioned tray being disposed proximate to the insulating bottom (as stacked in Fig. 7).
In re claim 7, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises a first set of stacked partitioned trays including at least two partitioned trays, disposed proximate to the insulating bottom (as in re claim 6 above).
In re claim 8, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises a first set of stacked partitioned trays including at least two partitioned trays, disposed below the insulating cover (as in re claim 29 above).
In re claim 9, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises at least two troughs (31, see fig. 4).
In re claim 10, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises (a) a first set of troughs including two troughs (31) disposed side-by-side; and (b) a second set of troughs (31) including two troughs disposed side-by-side; wherein the first set of troughs being disposed proximate to the insulating bottom (on the bottom tray 10) and the second set being disposed below the insulating cover (either tray 10 has troughs 31 located below the cover).
In re claim 11, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure further comprises at least one receptacle (cavities 21 of upper tray 10), the receptacle extending away from the partitioned tray and being disposed proximate to the insulating side walls (see Fig. 7).
In re claim 12, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the at least one receptacle comprises a plurality of receptacle compartments extending along the insulating side walls (See Fig. 7).
In re claim 13, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises a first receptacle (upper tray 10), the first receptacle comprising three receptacle compartments (See fig. 7).
In re claim 15, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein each of the plurality of receptacle compartments comprises an opening, proximate to the insulating cover (see Fig. 1).
In re claim 16, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure comprises a first receptacle and a second receptacle, the second receptacle being disposed opposite the first receptacle within the insulated cavity (opposite corner receptacles at 21 are considered opposite within the cavity).
In re claim 18, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the lid in its closed position is disposed opposite the base (see Fig. 7, lid shown open, when closed would be opposite the base).
In re claim 19, with reference to the Figs. noted above, Andrews discloses the claimed invention including a temperature control material (gel, paragraph 0039).
In re claim 23, with reference to the Figs. noted above, Andrews discloses the claimed invention including A method of packing an insulated shipping container for maintaining a payload at a substantially uniform internal temperature, the method comprising: providing the insulated shipping container of claim 29; dispensing temperature control material units (gels) into the temperature control material structure (trays 10); inserting the payload into the chamber; placing an insulating cover over the insulating body; and closing the lid of the outer box (see Fig. 7).
In re claim 24, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material structure comprises a first partitioned tray (upper 10), the method further comprising inserting the first partitioned tray after inserting the payload (i.e. the cans in the lower tray 10 would be inserted before the upper tray 10).
In re claim 25, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the dispensing step comprises dispensing the temperature control material units into the first partitioned tray before the first partitioned tray is inserted into the insulating body (as in re claim 24 above).
In re claim 31, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the temperature control material distribution structure further comprises at least one trough (as in re claims 9 and 10 above).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 13 above, and further in view of US Patent No. 9,010,536 (McCanless et al. hereinafter).
In re claim 14, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein the first and second receptacle compartments are arranged in a nested configuration.
However, with reference to Fig. 11, McCanless et al. discloses a stacked and nested can holding tray (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the configuration of the tray of Andrews to nest with another like tray as taught by McCanless et al. for the purposes of improving stability of trays/receptacles in the stacked configuration.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 29 above, and further in view of Stathes et al. (of record).
In re claim 17, with reference to the Figs. noted above, Andrews discloses the claimed invention including wherein each of the insulating members comprises a vacuum insulation panel
However, Stathes et al. discloses utilization of vacuum insulated panels (12/16) to insulate a container (24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized vacuum insulated panels for the insulating members of Andrews for the purposes of improving the insulation performance of the insulation compared to conventional foam insulation typically found in coolers.
Response to Arguments
Applicant’s arguments filed 7/29/2022 with respect to the pending claims have been considered but not persuasive, and the amendments fail to define over Andrews (and Andrews in view of McCanless and Stathes et al).
Applicant argues that Andrews does not disclose the payload box as claimed.  However, in re claims 29 and 30 above, it would have been obvious to change the shape of the beverage can to another shape as taught by Andrews paragraph 0042.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733